        Case 2:21-cv-00272-BJR Document 19 Filed 04/15/21 Page 1 of 5



1                                                     Hon. Barbara J. Rothstein
2

3

4

5

6

7                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
8                               AT SEATTLE
9    B AND F ENTERPRISES NORTHWEST,
     LLC                                     No. 2:21-cv-00272 BJR
10   and on behalf of all others similarly
     situated,                               STIPULATION AND ORDER
11                                           STAYING DISCOVERY AND
                              Plaintiff,     RELATED DEADLINES
12
           v.
13
     AMCO INSURANCE COMPANY,
14
                              Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

                                                                      LAW OFFICES OF

     STIPULATION AND ORDER STAYING DISCOVERY             MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                600 University Street, Suite 2700
     AND RELATED DEADLINES (No. 2:21-cv-00272 BJR)              Seattle, Washington 98101-3143
                                                                         (206) 467-1816
           Case 2:21-cv-00272-BJR Document 19 Filed 04/15/21 Page 2 of 5



1                                           STIPULATION
2            In accordance with the Order Regarding Initial Disclosures and Joint Status Report
3    (Dkt. No. 9), the parties held their initial conference pursuant to Fed. R. Civ. P. 26(f) on
4    April 9, 2021.
5            Defendant filed a dispositive motion under Fed. R. Civ. P. 12 on March 26, 2021.
6    See                             Motion to Dismiss);                               Declaration
7    in support of                Motion to Dismiss). In an effort to preserve judicial economy,
8    the parties stipulate and respectfully propose the following:
9            1.       Discovery should be stayed in this case as it has been in a number of the
10   other COVID-19 coverage cases.
11           2.       Deadlines in the Order Regarding Initial Disclosures and Joint Status
12   Report (Dkt. No. 9) should be stayed.
13           3.       To the extent appropriate and/or necessary after the Court has ruled on the
14   merits of               dispositive motion, the parties will hold a further conference
15   pursuant to Fed. R. Civ. P. 26(f) regarding: (i) the exchange of discovery pursuant to Fed.
16   R. Civ. P. 26; (ii)                                                       pursuant to Fed. R.
17   Civ. P. 23; and (iii) other appropriate case scheduling matters.
18           4.       This stipulation is made without prejudice to Defendant raising any
19   available merits defenses.
20   //
21   //
22   //
23   //
24   //
25   //
26   //

                                                                                        LAW OFFICES OF

      STIPULATION AND ORDER STAYING DISCOVERY AND                          MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
      RELATED DEADLINES (No. 2:21-cv-00272 BJR) Page 1                            Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
        Case 2:21-cv-00272-BJR Document 19 Filed 04/15/21 Page 3 of 5



1        IT IS SO STIPULATED.
2        DATED this 14th day of April, 2021.
3                                     McNAUL EBEL NAWROT & HELGREN PLLC
4                                     By: s/ Robert M. Sulkin
                                      By: s/ Malaika M. Eaton
5                                     By: s/ Daniel A. Fiedler
                                         Robert M. Sulkin, WSBA #15425
6                                        Malaika M. Eaton, WSBA #32539
                                         Daniel A. Fiedler, WSBA #56436
7                                        600 University Street, Suite 2700
                                         Seattle, WA 98101-3143
8                                        Tel: (206) 467-1816
                                         Fax: (206) 624-5128
9                                        Email: rsulkin@mcnaul.com
                                         Email: meaton@mcnaul.com
10                                       Email: dfiedler@mcnaul.com
11                                       Michael H. Carpenter, Admitted Pro Hac Vice
                                         Carpenter Lipps & Leland LLP
12                                       280 Plaza, Suite 1300
                                         280 North High Street
13                                       Columbus, Ohio 43215
                                         Tel: (614) 365-4100
14                                       Email: carpenter@carpenterlipps.com
15                                       Aneca E. Lasley, Admitted Pro Hac Vice
                                         Squire Patton Boggs (US) LLP
16                                       2000 Huntington Center
                                         41 S. High Street
17                                       Columbus, Ohio 43215
                                         Tel: (614) 365-2830
18                                       Email: aneca.lasley@squirepb.com
19

20

21

22

23

24

25

26

                                                                              LAW OFFICES OF

     STIPULATION AND ORDER STAYING DISCOVERY AND                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
     RELATED DEADLINES (No. 2:21-cv-00272 BJR) Page 2                   Seattle, Washington 98101-3143
                                                                                 (206) 467-1816
         Case 2:21-cv-00272-BJR Document 19 Filed 04/15/21 Page 4 of 5



1                                 Attorneys for Defendant AMCO Insurance
                                  Company
2
     StandardSig                  KELLER ROHRBACK L.L.P.
3
                                  By: s/ Amy Williams-Derry
4                                 By: s/ Lynn L. Sarko
                                  By: s/ Ian S. Birk
5                                 By: s/ Gretchen Freeman Cappio
                                  By: s/ Irene M. Hecht
6                                 By: s/ Gabriel E. Verdugo
                                  By: s/ Nathan L. Nanfelt
7                                     Amy Williams-Derry, WSBA #28711
                                      Lynn L. Sarko, WSBA #16569
8                                     Ian S. Birk, WSBA #31431
                                      Gretchen Freeman Cappio, WSBA #29576
9                                     Irene M. Hecht, WSBA #11063
                                      Gabriel E. Verdugo, WSBA #44154
10                                    Nathan Nanfelt, WSBA #45273
                                      1201 Third Avenue, Suite 3200
11                                    Seattle, WA 98101
                                      Tel.: (206) 623-1900
12                                    Fax: (206) 623-3384
                                      Email: awilliams-derry@kellerrohrback.com
13                                    Email: lsarko@kellerrohrback.com
                                      Email: ibirk@kellerrohrback.com
14                                    Email: gcappio@kellerrohrback.com
                                      Email: ihecht@kellerrohrback.com
15                                    Email: gverdugo@kellerrohrback.com
                                      Email: nnanfelt@kellerrohrback.com
16
                                  CRANE DUNHAM PLLC
17
                                  By: s/ Stephen J. Crane
18                                    Stephen J. Crane, WSBA #4932
                                      3600 15th Avenue W, Suite 200
19                                    Seattle, WA 98119
                                      Tel.: (206) 292-9090
20                                    Fax: (206) 292-9736
                                      Email: scrane@cranedunham.com
21
                                      Attorneys for Plaintiff and the Proposed
22                                    Classes
23

24

25

26

                                                                          LAW OFFICES OF

     STIPULATION AND ORDER STAYING DISCOVERY AND             MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                    600 University Street, Suite 2700
     RELATED DEADLINES (No. 2:21-cv-00272 BJR) Page 3               Seattle, Washington 98101-3143
                                                                             (206) 467-1816
            Case 2:21-cv-00272-BJR Document 19 Filed 04/15/21 Page 5 of 5



1                                             ORDER
2            Having reviewed the foregoing Stipulation of the parties, and finding that good
3    cause exists for the requested relief, the Court HEREBY GRANTS the relief requested, as
4    follows:
5            1.     Discovery is HEREBY STAYED.
6            2.     Deadlines of the Order Regarding Initial Disclosures and Joint Status
7    Report are HEREBY STAYED.
8            3.     To the extent appropriate and/or necessary after the Court has ruled on the
9    merits of              dispositive motion, the parties SHALL CONFER pursuant to Fed.
10   R. Civ. P. 26(f) regarding: (i) the exchange of discovery pursuant to Fed. R. Civ. P. 26;
11   (ii)                                                       pursuant to Fed. R. Civ. P. 23;
12   and (iii) other appropriate case scheduling matters.
13           4.     This Order is issued without prejudice to Defendant raising any possible
14   defenses later in the case.
15           IT IS SO ORDERED.
16           DATED this       day of April, 2021.
17

18                                                          Honorable Barbara J. Rothstein
                                                            United States District Court Judge
19

20

21

22

23

24

25

26

                                                                                       LAW OFFICES OF

      STIPULATION AND ORDER STAYING DISCOVERY AND                         MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
      RELATED DEADLINES (No. 2:21-cv-00272 BJR) Page 4                           Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
